Citation Nr: 0420094	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-08 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965, and from January 1974 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service connected for migraine and tension 
headaches, rated 50 percent disabling; bilateral hearing 
loss, rated 20 percent disabling; tinnitus, rated 10 percent 
disabling, hemorrhoids, rated 10 percent disabling;  and 
residuals of a healed fracture of the right 8th rib, rated as 
noncompensable.   He essentially contends the impairment from 
these disabilities preclude him from working.  

A review of the evidence reflects that the veteran has been 
awarded disability benefits from the Social Security 
Administration.  In the decision to award that benefit, it 
was found that there was medical evidence to establish the 
presence of nine disabilities, one of which was headaches, 
that produced "severe impairment."  The medical evidence 
upon which this decision was based, however, has not been 
obtained.  That should be accomplished on remand.  

The evidence of record also does not appear to contain 
treatment records dated any more recently than in 2001, nor 
has the veteran been examined for VA purposes in connection 
with this appeal.  This likewise needs to be addressed on 
remand.  

In view of the foregoing, this case is remanded for the 
following: 

1.  Consistent with 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, the veteran should be 
informed of the information and evidence not of 
record that is necessary to substantiate his claim 
for TDIU benefits, the information and evidence VA 
will seek to provide, the information and evidence 
he is expected to provide, and that he should 
submit copies of any evidence in his possession 
that pertains to the claim that is not already of 
record.  

2.  The veteran should be asked to identify the 
places at which he has received treatment for 
service connected disability since 2001.  After 
obtaining any appropriate authorization, copies of 
the identified records should be associated with 
the claims file.  

3.  An attempt should be made to obtain the medical 
records which formed the basis for the veteran's 
August 2001 award of benefits from the Social 
Security Administration.  

4.  The veteran should be scheduled for 
examinations of his service connected disabilities 
(headaches, bilateral hearing loss, tinnitus, 
hemorrhoids, and residuals of a healed fracture of 
the right 8th rib) to ascertain the extent to which 
each are currently disabling.  Any indicated tests 
or studies should be accomplished, and each 
examiner is requested to offer an opinion as to the 
extent to which the disability examined impairs the 
veteran's employability.  The claims folder should 
be provided for review and an indication that it 
was reviewed should be included in any report 
provided.  

5.  Thereafter, the claim should be re-adjudicated.  
If it remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case.  After a reasonable amount 
of time to respond, the matter should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




